Citation Nr: 0809701	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial compensable evaluation for post-
traumatic stress disorder (PTSD), from March 14, 1970, to 
March 26, 1981.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from May 29, 1968, to 
March 13, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Initially, the Board notes that during the pendency of this 
appeal, by way of an October 2006 rating decision, the RO 
assigned a 100 percent evaluation for the veteran's service-
connected PTSD, effective from March 26, 1981.  (A June 2004 
Board decision had granted an effective date of March 14, 
1970, the day after discharge from military service, for the 
award of service connection.)  

In cases such as this one, where the original rating assigned 
has been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim (so-called "staged ratings").  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the 
Board will consider whether the veteran is entitled to a 
compensable rating at any point since the initial award of 
service connection-from March 14, 1970, till March 26, 1981, 
at which point the veteran was awarded a 100 percent rating. 


FINDINGS OF FACT

1.  Prior to January 1, 1976, the veteran's PTSD was 
manifested by emotional tension and anxiety productive of 
moderate social and industrial impairment.

2.  It is as likely as not that from January 1, 1976, the 
veteran's PTSD was manifested by symptoms resulting in a 
demonstrable inability to obtain or retain employment.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the 
veteran's PTSD are met from March 14, 1970, to January 1, 
1976.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132 
(1969).

2.  The criteria for a 100 percent evaluation for the 
veteran's PTSD are met from January 1, 1976, to March 26, 
1981.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132 
(1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006, March 2006, and April 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
his service-connected disability.  The Court, however, did 
not hold in Vazquez-Flores that the VCAA notice requirements 
set forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected PTSD would appear to fall squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, 
in the veteran's November 2005 statement submitted by his 
representative in lieu of the VA Form 9 (substantive appeal), 
the veteran noted that he believed his PTSD was more severe 
than the criteria for a noncompensable evaluation.  Based on 
the argument noted in the November 2005 statement, the 
veteran has demonstrated actual knowledge of what is 
necessary to substantiate his claim for a higher initial 
rating for his PTSD.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and Social Security Administration (SSA) records.  
VA has no duty to inform or assist that was unmet.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a compensable rating at 
any point since the initial award of service connection, up 
until the grant of 100 percent.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2007)).  The new criteria for evaluating 
service-connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (2007).  

Under 38 C.F.R. § 4.132 (1969), a noncompensable rating was 
assigned when neurotic symptoms somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating was assigned if 
there was evidence of emotional tension or anxiety productive 
of moderate social and industrial impairment.  A 30 percent 
rating was for application when there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 50 percent rating was assignable 
where the ability to establish or maintain effective or 
favorable relationships with people is substantially 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in severe industrial impairment.  A 70 
percent rating was warranted where the ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  
Lastly, a 100 percent rating was warranted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or symptoms resulting in a demonstrable 
inability to obtain or retain employment warranted a total 
rating.  38 C.F.R. § 4.132 (1969).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 were qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-1993 (Nov. 9, 1993).  (This opinion by GC was 
prepared in the context of rating criteria that were not in 
effect during the period in question, but may shed some light 
on the term "definite," which was a term used in the 1969 
criteria.)

Initially, the Board again notes that the veteran has already 
been granted a 100 percent evaluation for his service 
connected PTSD from March 26, 1981 to the present.  
Therefore, the Board will primarily focus on the relevant 
evidence that pertains to the degree of disability from the 
initial award of service connection, in this case, March 14, 
1970, up until March 26, 1981.

First, the Board points out that although the veteran has 
been granted service connection for PTSD from the date after 
discharge from the military, the record does not contain an 
actual diagnosis of any disorder resembling PTSD until a 
March 26, 1981 psychiatric evaluation diagnosed the veteran 
with severe chronic traumatic psychoneurosis probably 
superimposed on a preexisting personality disorder.  
Nevertheless, whether service connection should have been 
granted and whether an effective date should have been 
awarded as early as 1970 are questions that are not now 
before the Board.  This matters have been settled in the 
veteran's favor; the only issue before the Board is the 
degree of disability from March 14, 1970, to March 26, 1981.

Evaluation of the evidence for the time period in question 
reveals a medical board evaluation at the time of the 
veteran's discharge from the military in February 1970, which 
provided a diagnosis of passive dependent personality, and a 
September 1970 VA examination noted that the veteran was 
quite apprehensive, tense, and nervous, with marked emotional 
reaction to his illness, which included a low back injury, 
neck pain, and pain in the right hip and knee.

The record contains a Social Security earnings and leave 
statement, submitted to VA in October 2004, which noted total 
taxed social security earnings of 7,420 in 1970; 7,800 in 
1971; 9,000 in 1972; 8,965 in 1973; 8,952 in 1974, 11,419 in 
1975; 5,221 in 1976; 4,307 in 1977, 2,463 in 1978; 961 in 
1979; and 0 in 1980 through 2003, except for 1989 through 
1991, where the veteran's taxable social security earnings 
were 444, 1,282 and 1,021 respectively.

A January 1979 statement submitted by the veteran noted that 
the only type of employment he could hold down was part time, 
and noted that he was off work a considerable amount of the 
time from 1970 to 1973, and was asked to resign from his job 
of nine years in 1973.  He also noted that he was fired from 
a job of four years in 1977.  The veteran specifically stated 
that his reason for not going to work was severe back pain, 
but that it was not severe enough to be hospitalized.  The 
veteran noted that he had exercised vigorously two times a 
day for nine years, and had done all he could to make his 
back condition subside; however, he noted that it just got 
worse.

A March 1979 evaluation from an inpatient psychiatric social 
worker noted that it had become evident that the veteran had 
been unable to hold steady employment over a period of 
several years, and noted that his anger at the system made it 
difficult for him to communicate with others.

A Hospital summary from the Phoenix VAMC, shows that the 
veteran was admitted in September 1979, and discharged in 
December 1979.  The report noted that the veteran had back 
pains and was unable to do anything, and was very angry at 
the Navy and the world.  The report noted that he got so 
angry one day that he hit his wife, which he did not want to 
do.  On examination, the examiner, (J.W., D.O.), stated that 
the veteran's affect was normal, he had some depression for 
two years, he was angry, and had suicidal ideas but no plans, 
and denied any hallucinations or delusions.  The veteran 
noted that he had a phobia for close places, and Dr. W. 
stated that he was well oriented, his calculations were good, 
and his current knowledge was adequate.  Physical examination 
revealed knee pain and low back pain.  During the course of 
the hospitalization, Dr. W. noted that the veteran's anger 
and anxiety had improved somewhat; however, he still got 
angry at times.  He was referred for testing that showed no 
indications of brain damage.  However, the veteran related 
episodes of angry spells where he had periods of amnesia for 
a time, and noted that this had been happening for years.  
Dr. W. diagnosed the veteran with paranoid personality, and 
chronic lumbosacral strain, and noted that at discharge his 
prognosis was guarded, due to a long history of explosive 
behavior, difficulty in marriages, and also commented that 
his prognosis was fair due to the chronic nature of his back 
pain and history of unemployment.

An Intake information and treatment plan from the Tri-Health 
Mental Health Center in Mesa, Arizona, by D.S., M.D. dated in 
January 1980, diagnosed the veteran with paranoid 
personality, chronic low back pain, and non-psychotic organic 
brain syndrome, associated with epilepsy, and opined that the 
veteran was unemployable due to his paranoid personality 
disorder, chronic low back pain, nerves and temper.

A November 1980 VA rating examination by D.M., M.D., again 
diagnosed the veteran with paranoid personality with 
explosive outbursts, and noted that in the past he had had 
numerous diagnosis made such as passive dependent 
personality, passive aggressive personality, paranoid 
personality, and explosive personality.  Dr. M. noted the 
hospitalization from September through December of 1979, and 
noted that the veteran wanted to be hospitalized because he 
was unable to function on the outside because of his extreme 
outbursts and fights with his wife and children.  The 
examiner noted that he had a great deal of difficulty in 
interpersonal relationships, which included his own family 
and other people in society.  He stated that the veteran was 
very impulsive, had little patience, and had very poor 
frustration tolerance.  The veteran reported that when he 
became extremely mad, he started shaking and wanted to 
destroy things, and noted that he had a very hard time 
controlling his anger and impulse of hitting others.  The 
veteran also stated that sometimes he ran outside into the 
yard in the middle of the night because he thinks someone 
might be out there, but no one ever is.

On examination, the examiner noted that the veteran spoke in 
a relevant, coherent, logical fashion, with no loose 
associations, however, his voice was extremely loud, and 
spontaneous.  The examiner noted that at times the veteran 
changed to topics that he would prefer talking about, 
especially of a paranoid nature.  Dr. M. noted that there 
were no demonstrable hallucinations or delusions present; 
however, the veteran definitely had a paranoid trend and 
disorder present.  Dr. M. noted that the veteran was oriented 
to time, person and place, his memory was intact for 
immediate, recent and remote events, and his attention span 
and concentration were not impaired.  Dr. M. noted that his 
insight was somewhat poor, judgment was legally unimpaired, 
and Dr. M. commented that at this time, he did not see any 
good documentation that the veteran was suffering from a true 
post-traumatic stress neurosis, but that his impression was 
paranoid personality with explosive outbursts.

At a March 26, 1981, psychiatric evaluation by C.P., M.D., 
the veteran noted that he was applying for social security 
because he had been unemployable for the last five years.  He 
reported that he had been hearing things, which he 
interpreted as people moving about rather than animals, and 
noted that he was having spells of anger, and crying, and 
noted that if he took medication regularly, his symptoms were 
relieved but noted that his symptoms recurred if he forgot 
his medicine.  The veteran noted that he has experienced 
severe problems since being in Vietnam and noted that he was 
married a fourth time due to these problems.  The veteran 
stated that Vietnam was very traumatic and noted that he 
frequently had visual hallucinations of death events of close 
friends, and olfactory hallucinations of a decaying odor that 
he was familiar with there.  At this examination, for the 
first time in the record, Dr. P. commented that if there was 
no actual organic damage, then the veteran certainly suffered 
from a severe chronic traumatic psychoneurosis probably 
superimposed on a preexisting personality disorder.  Dr. P. 
noted that the veteran was certainly severely and chronically 
psychiatrically ill, and noted that whatever the diagnosis, 
the prognosis was for only moderate control with supportive 
psychotherapy and appropriate psychotropic drug therapy, and 
for no significant return of normal social function.  On 
examination, the examiner noted that the veteran's mode of 
thinking was rambling, his history was spotty, and noted that 
he tended to be rather tangential, giving related information 
to the questions asked but frequently not answering them 
directly.

Lastly, the pertinent evidence of record includes an October 
2006 medical opinion from a VA physician, A.M., M.D., 
addressing two key points and commenting on the above 
discussed medical evidence.  First, Dr. M. offered an opinion 
as to whether the veteran's previous diagnosis of paranoid 
personality was more likely than not the symptoms of his 
PTSD; and she also commented on whether she believed it was 
at least as likely as not that the veteran was unable to 
obtain and/or maintain gainful employment due solely to his 
service connected PTSD since 1976.
Dr. M. comments that in her opinion, the veteran does not, 
and did not have paranoid personality disorder.  
Specifically, she explained that the diagnostic criteria for 
a personality disorder in DSM-II, required "an enduring 
pattern of inner experience and behavior", and thus symptoms 
of paranoid personality disorder should be evident in every 
encounter with the veteran, and could not be present in one 
interview and not another.  She explained that there was no 
evidence of paranoid personality in a two-week 
neuropsychiatric hospitalization in February 1970, or on a 
September 1979 examination, which reported no paranoia, and 
gave an impression of situational depression.  In addition, 
she noted that a hospitalization in November 1980 included a 
diagnosis of explosive personality, but no statement about 
paranoia was made.

Dr. M. noted that she had treated the veteran since April 
1993, and had never seen evidence that would support a 
diagnosis of paranoid personality disorder.  She noted that 
even the medical evidence that gave him a diagnosis of 
paranoid personality based on certain symptoms, were symptoms 
that could be attributed to PTSD.  Dr. M. explained that a 
hospitalization from September 1979 to December 1979 
diagnosed the veteran with paranoid personality, but she 
noted that the symptoms described in the discharge summary 
such as "hitting an officer . . . he hit his wife which he 
did not want to do", and an angry affect, phobia for close 
spaces, and anger and anxiety where he had angry spells where 
he had amnesia for a period of time, could all be attributed 
to PTSD, and did not fit the diagnosis of paranoid 
personality.  Dr. M. also referenced a November 1980 
psychiatric rating examination in support of her theory that 
the veteran never suffered from paranoid personality, but 
rather his symptoms during this time period could be 
attributed to PTSD.  The symptoms from this examination, 
which Dr. M. felt were indicative of PTSD and not a paranoid 
personality included statements from the veteran that "he 
wished hospitalization because of extreme outbursts and 
fights with his wife and his children", and another 
statement noting that "at times he runs in the middle of the 
night because he thinks someone might be outside in the yard 
but no one is out there."  Dr. M. noted that the November 
1980 examiner commented that the veteran definitely had a 
paranoid trend and disorder present, but opined that this 
statement was worthless for diagnostic purposes because there 
was no description of the actual thought content.

Dr. M. also opined that it was at least as likely as not that 
the veteran had been unable to obtain or maintain gainful 
employment due solely to his service connected disability of 
PTSD since 1976.  She explained that his records showed a 
history of losing jobs due to fighting and angry outbursts 
(noting that irritability or outbursts of anger are symptoms 
of PTSD), and frequent hospitalizations for symptoms of PTSD.  
She noted that in May of 1976, he was hospitalized and told 
that he had a brain tumor that would kill him.  He refused to 
allow a biopsy or treatment, left the hospital and went to 
Florida to live as a tramp for three months.  Rather than 
spend his last days with his family, he avoided them, stating 
that he did not want his family to see him die.  Dr. M. noted 
that the veteran drank heavily and drove recklessly, "trying 
to get it over with."  Dr. M. explained that this behavior 
was consistent with the PTSD symptoms of "feelings of 
detachment or estrangement from others" and "a sense of 
foreshortened future."  Dr. M. noted that he returned to 
Indianapolis after several months had gone by and he showed 
no signs of illness or imminent death.  Dr. M. noted that 
after he returned, he was unable to find or keep a job but 
completed vocational rehabilitation training to become a 
motorcycle mechanic.  He took a job in January 1978, which he 
lost in less than a month due to fighting with a customer, 
and took another job after moving to Arizona, which he also 
lost within a month due to fighting with a customer.  Dr. M. 
also noted that the veteran started in a vocational 
rehabilitation program at the University in the area, but 
kept getting into fights with students on campus.  After one 
fight, security guards took him to the Phoenix VAMC, where he 
was admitted and kept for three months (September to December 
1979).  Again, Dr. M. commented that although the discharge 
summary was paranoid personality, it did not mention any 
symptoms consistent with this diagnosis, and noted that the 
major complaint was outbursts of anger which is a symptom of 
PTSD, not paranoid personality.  Lastly, Dr. M. opined that 
it was as likely as not that the veteran was unemployable due 
to his PTSD since 1976.

Here, although the veteran's PTSD has been rated as 
noncompensably disabling up until March 26, 1981, when a 100 
percent evaluation was granted, VA has service connected the 
veteran for PTSD effective from the day after his discharge 
from the military-March 14, 1970.  In this case, after 
considering all the evidence of record for the time period 
between March 14, 1970, up until March 26, 1981, and in light 
of the October 2006 medical opinion submitted by Dr. M. 
opining that more likely than not the previous diagnosis of 
paranoid personality disorder represented symptoms of the 
veteran's PTSD, and the fact the Board has already 
acknowledged that the veteran had PTSD since discharge, the 
Board will attribute the psychiatric symptoms during this 
time period to PTSD, and rate the veteran accordingly.  Dr. 
M.'s opinion is convincing in this regard and stands 
uncontradicted by other such opinion evidence.

In doing so, the Board finds that the veteran is entitled to 
a 100 percent disability rating from January 1, 1976 forward, 
under the old rating criteria in effect.  Initially, the 
Board notes that Dr. M. opined that based on a review of the 
medical records, it was at least as likely as not that the 
veteran had been unable to obtain or maintain gainful 
employment due solely to his service connected PTSD since 
1976.  In this case, the Board finds that when taken as a 
whole, the evidence supports this examiner's opinion, despite 
statements from the veteran, and medical examiners, noting 
that his back disability was also partly to blame for his 
inability to maintain employment.  In this regard, since it 
is impossible to discern which disability specifically led to 
the veteran's inability to maintain employment, and the 
evidence does show that mental illness was a significant 
factor in the veteran's inability to maintain employment, the 
Board will concede that the PTSD, and not solely the 
veteran's back disability, made him unemployable.  (Dr. M. 
does not point to a specific date in 1976, and the record 
does not include information during that year that allows for 
the selection of a specific effective date.  Consequently, 
with resolution of reasonable doubt in the veteran's favor, 
the Board finds that unemployability existed throughout the 
year.  This is consistent with Dr. M.'s comments in this 
regard.)

As such, the evidence supports the 100 percent rating 
criteria because the veteran exhibited symptoms resulting in 
a demonstrable inability to obtain or retain employment.  The 
record is replete with examiners commenting on the veteran's 
explosive outbursts of anger-i.e., "explosions of 
aggressive energy" as noted in the old criteria for 100 
percent, which have resulted in a documented demonstrable 
inability to obtain or retain employment.  For example, as 
noted by a Hospital summary dated in September 1979, the 
veteran had episodes of angry spells and periods of amnesia 
and stated that this had been happening for years.  Dr. W. 
noted that the veteran's prognosis was guarded due to a long 
history of explosive behavior, difficulty in marriages, and 
unemployment.  Regarding an inability to obtain or retain 
employment, as noted by Dr. M. in her October 2006 opinion, 
she explained that his records showed a history of losing 
jobs due to fighting and angry outbursts, noting that the 
veteran took a job in January 1978, which he lost in less 
than a month due to fighting with a customer, and took 
another job after moving to Arizona, which he also lost 
within a month due to fighting with a customer.  Dr. M. also 
noted that he started in a vocational rehabilitation program 
at the University in the area, but kept getting into fights 
with students on campus.  Further evidence of a demonstrable 
inability to obtain or retain employment, is the January 1980 
intake summary by Dr. S., noting that the veteran was 
unemployable due to his nerves and temper, symptoms which the 
Board attributes (because of Dr. M.'s opinion) to the 
veteran's service connected PTSD.  Lastly, the November 1980 
psychiatric examination again noted that the veteran had a 
very hard time controlling his anger and impulse of hitting 
others, and noted that he had great difficulties with 
interpersonal relationships with his own family and other 
people in society.  By March 1981, the veteran was described 
as severely and chronically psychiatrically impaired, and the 
examiner noted that there would be no significant return of 
normal social function.  Therefore, based on the evidence in 
the record, the Board finds that the veteran is entitled to a 
100 percent rating from January 1, 1976 forward.

Despite the indication in the record that the veteran is 
entitled to a total disability rating from January 1, 1976 
forward, based on Dr. M.'s October 2006 letter opining that 
it was at least as likely as not that the veteran was unable 
to obtain or maintain gainful employment due solely to his 
PTSD since 1976, there is no evidence in the record which 
suggests that the veteran meets the 100 percent rating 
criteria before January 1976.  In fact, a social security 
earnings and leave statement showed earnings of 7,420 in 
1970; 7,800 in 1971; 9,000 in 1972; 8,965 in 1973; 8,952 in 
1974, 11,419 in 1975; and 5,221 in 1976, respectively, and in 
a January 1979 statement submitted by the veteran, he noted 
that although he was off work a considerable amount of the 
time from 1970 through 1973, it was his severe back pain that 
caused him to be unable to work.  Further, a February 1970 VA 
examination noted that the veteran was apprehensive, tense 
and nervous with marked emotional reaction to his illness, 
but did not discuss occupational and social impairment, or 
describe symptoms such as shown later in the record.  In sum, 
no examiner has described the veteran as having psychiatric 
symptoms resulting in total occupational impairment, prior to 
January 1976.  Rather, based on what little evidence is 
available for this time period, the evidence suggests that a 
10 percent rating is warranted under the old criteria, 
because the veteran experiences emotional tension or anxiety 
productive of social and industrial impairment.  Under the 
old diagnostic criteria, the Board finds that a 30 percent 
evaluation is not warranted because definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people or considerable industrial 
impairment was not shown.  There is no indication that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable or severe industrial impairment.  
Therefore, after considering the sparse evidence available 
for the time period in question, which indicates that the 
veteran experienced anxiety as shown by a February 1970 
evaluation, along with the veteran's statement that his 
inability to work in the early 1970's was due to his back 
disability; taken together with the social security earnings 
and leave statement which showed significant income until it 
began to decrease in 1976, the Board will assign a 10 percent 
evaluation from March 14, 1970, to January 1, 1976.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 10 percent disability evaluation for PTSD is 
granted from March 14, 1970, to January 1, 1976, and a 100 
percent evaluation is granted from January 1, 1976, to March 
26, 1981, subject to the laws and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


